PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/406,334
Filing Date: 8 May 2019
Appellant(s): SCHLECHT, Fairuz, Jane



__________________
Howard N. Shipley
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/04/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5/3/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	I.	The applicant respectfully argues on pages 5 that the additional limitations found on page 6 of the Office action are not well-understood, routine, and conventional.
	The examiner respectfully disagrees. The additional elements found in the claims include:
a server, a database, a processor, a display device
presenting a first set of possible design element options for the first design element type to the current individual retail buyer on a display device while hiding a second set of possible design element options for the first design element type;
presenting a second set of possible design element options for the second design element type to the current individual retail buyer on a display device while hiding a second set of possible design element options for the second design element type;
hiding at least the first design element type and the design configuration as a combination by hiding at least the first design element type and the second design element type for the first selection and second selection respectively for the future buyers;

As for the limitations of a server, database, processor, and display device, these elements are generic computing components. The MPEP at 2016.05(d) (ii) provides that generic computing components, performing functions that are merely generic, we well-understood, routine, and conventional.

Finally, the limitation of hiding at least the first design element and the design configuration is merely a filtering of the data and also recited at a high level of generality. The MPEP at 2016.05(d)(ii) provides that arranging data, sorting data, and eliminating less restrictive data is well-understood, routine, and conventional when recited at a high level of generality. Furthermore, unlike the filter in Bascom, which was arranged in an un-conventional manner (i.e., it was installed at a specific location that was remote from end users), the filter in this instance is not arranged in an unconventional manner.
For these reasons, the applicant’s arguments are not persuasive.
II.	The applicant respectfully argues on pages 6-8 that the claims do not recite an abstract idea. The examiner respectfully disagrees. 
	The specification at paragraph [0002] recites “[t]he present disclosure relates to a method of guided customization for ensuring compatibility between selected design elements of a made-to-order vehicle for an individual retail buyer.” 

	It is clear that these steps and the focus of the invention is a certain method of organizing human activity because these steps are commercial activities as they involves sales and marketing behaviors.
For these reasons, the applicant’s arguments are not persuasive.
III.	The applicant respectfully argues on page 9 that the claims recite an “improvement in existing computer technology by providing a unique automated system for guiding the customization process of an automobile that ensures design compatibility between selected design elements while checking the selections for uniqueness.”
	The examiner notes that the applicant has not identified the technology, which is a prerequisite for alleging an improvement. The statement “providing a unique automated system for guiding the customization process of an automobile that ensures design compatibility between selected design elements while checking the selections for uniqueness” is not a technology but rather an alleged improvement.
	It is the opinion of the examiner that, at least for purposes of 35 U.S.C. 101, the claims do not recite a technology, or even if they do, they do not improve the technology. Instead, the claims merely (allegedly) improve a business process.
For these reasons, the applicant’s arguments are not persuasive.




Respectfully submitted,
/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        

Conferees:
/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3684                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.